021DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed 12/02/2021.

Response to Remarks/Amendment
Applicant’s remarks in an amendment filed December 02, 2021, have been fully considered but they are not persuasive.  Applicant remarks in an amendment to the claims that the amended limitation is not disclosed, namely the recitation recited in alternate “or” function with claims 1 and 12.  As noted in the previously, Panchal et al in view of Huang-Fu et al discloses all limitation of the claim as executed.  The second system information comprising second information …., wherein the searching order is determined to search the adjacent node supporting the standalone mode requires only to be treated in the alternative, do not limit the scope of the claims since they are an optionally recited feature (see MPEP 2111.04).  The rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20, are rejected under 35 U.S.C. 103 as being unpatentable over Panchal et al (hereinafter Panchal) (US 10,893,448) in view of Huang-Fu et al (hereinafter Huang-Fu) (US 2019/0223091).
	Regarding claim 1, 12, Panchal discloses an electronic device (method) comprising: 
at least one communication processor (processor 310, fig. 3) (col. 6, lines 16-23); and 
an application processor operably connected to the at least one communication processor (an application specific integrated circuit (ASIC), or processor, a processing 
receive, from at least one node via a first cellular communication interface, at least one of first system information comprising first information that indicates whether the at least one node supporting the first cellular communication interface supports dual connectivity (DC) (an LTE evolved NodeB (eNB)) may serve as an anchor for E-UTRA+ 5G NR Dual Connectivity, and a wireless station of a RAN receives a reselection priority value of a frequency band used when the wireless station is an E-UTRA-NR Dual Connectivity (EN-DC) anchor, the wireless station broadcasts an intra-frequency system information block (SIB) that includes a first Cell Reselection Priority information element (IE) and a first Anchor- cell Reselection Priority IE, includes the reselection priority value; col. 2, lines 7-19, 23-35) or second system information comprising second information for an adjacent node that is adjacent to the at least one node and supports a standalone mode of a second cellular communication.  Panchal does not expressly show, 
update, based on at least one of the first system information or the second system information, a database that comprises the first information and the second information; determine, based on the updated database, a searching order of one or more nodes included in the updated database; and 
search a node to be registered based on the determined searching order.
Huang-Fu in a similar field of endeavor discloses 
update, based on at least one of the first system information, a database that comprises the first information (a UE performs a public land mobile network (PLMN) selection and finding an LTE base station in a mobile communication network. The UE receives assistance information from the LTE base station for the PLMN selection) (paras. 0006, 0010);
determine, based on the updated database, a searching order (reselection priority value) of one or more nodes included in the updated database (UE continues the PLMN selection and searching for EUTRA-NR dual connectivity (ENDC) cells when the assistance information indicates available ENDC cells and when the UE also supports ENDC) (paras. 0010, 0024); and 
search a node to be registered based on the determined searching order (para. 0025).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known elements of Huang-Fu with the communication of Panchal as claimed by known methods, and that in combination, each element merely performs the same function as it would separately.  A person of ordinary skill in the art would have recognized that the results of the combination were obvious and predictable. 
	Regarding claims 2, 13, Panchal in view of Huang-Fu discloses all limitation of the claim above.  Panchal further discloses determine a priority based on a cellular communication type supported by the at least one node included in the updated database (abstract; col. 2, lines 7-13).  On the other hand Huang-Fu discloses determine the searching order based on the determined priority (para. 0025) as an obvious choice to make use of with the communication of Panchal.   
	Regarding claims 3, 14, Panchal in view of Huang-Fu discloses all limitation of the claim above.  Panchal further discloses wherein the priority is determined such that a second node supporting the second cellular communication has a higher priority than a third node supporting the DC, and the third node supporting the DC has a higher priority than a first node supporting the first cellular communication (broadcast of an inter-frequency SIB that includes a second Cell Reselection Priority IE and a second Anchor-cell Reselection Priority IE, wherein the second Anchor-cell Reselection Priority IE includes another reselection priority value of another frequency band for another EN-DC anchor. Use of additional anchor-cell priorities enable EN-DC-capable end devices to more consistently camp on an anchor cell even when a non-anchor cell has a higher conventional priority than the anchor cell) (col. 2, lines 29-38).  
	Regarding claims 4, 15, Panchal in view of Huang-Fu discloses all limitation of the claim above.  Huang-Fu further discloses wherein the at least one communication processor is configured to: receive, from the application processor, a signal requesting searching for the node to be registered; in response to receiving the signal, disable searching the node to be registered until updating the database is completed (paras. 0006, 0025); and enable searching the node to be registered when updating the database is completed (para. 0029).   
	Regarding claims 5, 7, 16, Panchal in view of Huang-Fu discloses all limitation of the claim above.  Huang-Fu further discloses wherein the at least one communication processor is configured to, in response to determining that the at least one communication processor fails to search the node to be registered based on the database comprising information for previously registered nodes (UE 101 can update its RAT priority based on the availability of NR/LTE cells and is able to find the preferred cell faster in the PLMN selection procedure) before receiving at least one of the first system information, update the database based on at least one of the first system information (paras. 0025, 0034).   
	Regarding claim 6, 17, Panchal in view of Huang-Fu discloses all limitation of the claim above.  Panchal further discloses wherein the at least one communication processor is configured to: identify a country in which the electronic device is positioned; and receive at least one of the first system information that is broadcast using a representative frequency band of the first cellular communication interface of the country (abstract; col. 2, lines 20-38).  
	Regarding claim 8, 18, Panchal in view of Huang-Fu discloses all limitation of the claim above.  Panchal further discloses wherein the at least one communication processor is configured to search the first node from a lower frequency band among the entire frequency bands (col. 4. Lines 45-58).  
	Regarding claim 9, 19, Panchal in view of Huang-Fu discloses all limitation of the claim above.  Panchal further discloses wherein the first system information comprises a system information block (SIB) 2 that comprises information indicating an upper layer of the first cellular communication (col. 3, lines 27-39); and 
the at least one communication processor is configured to determine whether a first node supports the DC based on the information indicating the upper layer of the first cellular communication (col. 7, lines 58-67).  
	Regarding claim 10, 20, Panchal in view of Huang-Fu discloses all limitation of the claim above.  Panchal further discloses wherein: the second system information comprises an SIB 24 (various SIBs according to conventional LTE protocols) (col. 9, lines 1-19); and the at least one communication processor is configured to identify, based on the second system information, information for a second node supporting the second cellular communication interface (col. 9, lines 20-28).  
	Regarding claim 11, Panchal in view of Huang-Fu discloses all limitation of the claim above.   Huang-Fu  further discloses wherein the database comprises at least one of a frequency band of the first cellular communication interface supported by the at least one node, public land mobile network (PLMN) information of the at least one node, identification information of a cell corresponding to the at least one node, a frequency band of the second cellular communication interface supported by another node adjacent to the at least one node, or physical identification information of the other node adjacent to the at least one node (paras. 0006, 0008, 0024).

Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qutbuddin Ghulamali whose telephone number is (571) 272-3014.  The examiner can be reached during normal hours from 7:30AM to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.